Dissenting Opinion by
Watkins, J.:
I would reverse and direct the commission to approve the automatic signal equipment. The commission and this Court should, as it has done in the past, take judicial notice of the economic plight of the railroads and grant applications such as this, where the evidence is clear that without sacrificing safety, but in fact improving it, substantial savings can be made by the railroad.
This is an example of action by the commission that is motivated by the well meaning, sympathetic desire that moves all of us to save the jobs that will be destroyed by automation but it flies in the face of overwhelming testimony as to the efficacy of the automatic equipment and the savings that can be accomplished, *304and so becomes an arbitrary, capricious and unreasonable exercise of administrative discretion.
Ervin, J., joins in dissent.